Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-14-00150-CR

                            Antonio GARCIA-VERA,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 186th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2012CR10713
                 Honorable Maria Teresa Herr, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED April 9, 2014.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice